Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 6-8, drawn to a ferritic stainless steel sheet.

Group II, claim(s) 5 and 9-11, drawn to process of making a ferritic stainless steel sheet.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The shared special technical feature of between Groups I and II are recitation of claim 1 which are disclosed by Hamada (US 20120014830).  Hamada discloses a ferritic stainless steel excellent in heat resistance which is optimal for used for an exhaust system member in which high temperature strength or oxidation resistance is required. (paragraph [0001]) Table 1 Inventive Example 7 has C, N, Si, Mn, Cr Ti and Al all within presently claim 1 required compositions ranges.  Using Cr=1.15, Si=0.25 and Al=1.0, instant claimed Cr/(Si+Al)=0.92, hence claimed value 10 or less is met.
Regarding instant claimed specific gravity, it is an inherent property due to same compositions and microstructure according MPEP 2112.01. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.  In view of Inventive Example 7 having same compositions, microstructure, claimed specific gravity is expected.
Hence, the claimed inventions are said to lack unity “a posteriori,” because the special technical feature as required by instant claim 1 is anticipated by or obvious over cited prior art Hamada.
During a telephone conversation with MaryAnne Armstrong on 05/25/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4 and 6-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5 and 9-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Status of Claims
Claims 1-11 are pending.  Claims 1-4 and 6-8 are presented for this examination.  Claims 5 and 9-11 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/18/2020, 01/26/2021, 09/26/2019 and 11/06/2019 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hamada (US 20120014830 from IDS 08/18/2020).
As for claims 1, 4, 7-8,  Hamada discloses a ferritic stainless steel excellent in heat resistance which is optimal for used for an exhaust system member in which high temperature strength or oxidation resistance is required. (paragraph [0001]) Table 1 Inventive Example 7 has C, N, Si, Mn, Cr Ti and Al all within presently claim 1 required compositions ranges as illustrated in Table 1 below.  Using same Inventive Example 7 Cr=1.15%, Si=0.25% and Al=1.0%, instant claimed Cr/(Si+Al)=0.92, hence claimed value 10 or less is met.
Table 1
Element
Applicant
(weight %)
Hamada et al.
(weight %)
Inventive Example 7 (Table 1)
Within
(weight %)
C
0.001-0.02
0.008
0.008
Si
0.01-4
0.25
0.25
Mn
0.01-3
0.95
0.95
P
0.01-0.04
Impurity
Impurity
                  S
0.0001-0.01
impurity
impurity
Cr
10-15
11.5
11.5
                  N
0.001-0.02
0.006
0.006
Al
0.5-10
1.9
1.9
Ti
0.05-0.4
0.12
0.12
Cr/(Si+Al)
<=10
0.92
0.92
Cu
 (Claims 4,7-8)
0.01-3
1.15
1.15
B (Claims 4, 7-8)
0.0002-0.005
0.0006
0.0006


Regarding instant claimed specific gravity, it is an inherent property due to same compositions especially controlling amount of Cr, Al and Si and microstructure according MPEP 2112.01. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.  In view of Inventive Example 7 having same compositions especially Cr, Al and Si, microstructure, 0.2% YS at 800 C as 45 MPa, no abnormal oxidation after 200 hr continuous oxidation test at 900 C and elongation 36% as required by instant application, claimed specific gravity is expected absent evidence of the contrary.
As for claims 2, 3 and 6, they are all interpreted as properties due to same compositions, microstructure and same mechanical properties as disclosed by instant application.
Since  ferritic stainless steel sheet Inventive Example 7 of Hamada has compositions microstructure, 0.2% YS at 800 C as 45 MPa, no abnormal oxidation after 200 hr continuous oxidation test at 900 C and elongation 36% that meet the instant application composition, microstructure, 0.2% YS at 850 C as greater than 20 MPa, no abnormal oxidation after 200 hr continuous oxidation test at 850 C and elongation 25% or greater , it is therefore reasonable to believe that the claimed property limitations would have naturally flowed following the suggestion of Hamada.    See MPEP 2112.01 I.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakamura (US 20150218683).
	As for claims 1, 4, 7-8, Nakamura discloses a ferritic stainless steel having good thermal fatigue property and oxidation resistance for use in exhaust parts (paragraph [0001]) in high temperature environment. Table 2-1 discloses Inventive Steel No 1-14 all having elemental compositions within presently claims 1, 4, 7-8 required compositions ranges. Table 2 below illustrates Inventive Steel No 3 having elemental compositions as well as Cr/(Si+Al) with claimed range.
Table 2
Element
Applicant
(weight %)
Nakamura et al.
(weight %)
Inventive Steel No 3 (Table 2-1)
Within
(weight %)
C
0.001-0.02
0.009
0.009
Si
0.01-4
1.21
1.21
Mn
0.01-3
0.17
0.17
P
0.01-0.04
0.03
0.03
                  S
0.0001-0.01
0.002
0.002
Cr
10-15
11.8
11.8
                  N
0.001-0.02
0.009
0.009
Al
0.5-10
2.56
2.56
Ti
0.05-0.4
0.27
0.27
Nb
0.05-4
0.07
0.07
Cr/(Si+Al)
<=10
3.13
3.13
Cu
 (Claims 4,7-8)
0.01-3
0.02
0.02
Ni
(Claims 4, 7-8)
0.01-2
0.11
0.11
B (Claims 4, 7-8)
0.0002-0.005
0.0002
0.0002
Ca (Claims 4, 7-8)
0.0005-0.01
0.0011
0.0011
Mg (Claims 4, 7-8)
0.0002-0.01
0.0006
0.0006



Regarding instant claimed specific gravity, it is an inherent property due to same compositions and microstructure according MPEP 2112.01. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.  In view of Inventive Example 3 having same compositions especially Cr, Al and Si, microstructure, claimed specific gravity is expected absent evidence of the contrary.
As for claims 2, 3 and 6, they are all interpreted as properties due to same compositions, microstructure and same mechanical properties as disclosed by instant application.
Since ferritic stainless steel sheet Inventive Example 3 of Nakamura has compositions microstructure, “passed” continuous oxidation test, it is therefore reasonable to believe that the claimed property limitations would have naturally flowed following the suggestion of Hamada.    See MPEP 2112.01 I.

Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hatano (US 2017/0321310)
As for claims 1, 4, 7-8,  Hatano discloses a ferritic stainless steel sheet (abstract). Table 1 Inventive Steel No 1-F has C, N, Si, Mn, , P, S, Cr Ti and Al all within presently claim 1 required compositions ranges as illustrated in Table 3 below.  
Table 3
Element
Applicant
(weight %)
Hatano et al.
(weight %)
Inventive Steel No 
1-F
 (Table 1)
Within
(weight %)
C
0.001-0.02
0.005
0.005
Si
0.01-4
0.9
0.9
Mn
0.01-3
1.8
1.8
P
0.01-0.04
0.027
0.027
                  S
0.0001-0.01
0.0019
0.0019
Cr
10-15
13.4
13.4
                  N
0.001-0.02
0.012
0.012
Al
0.5-10
1.5
1.5
Ti
0.05-0.4
0.38
0.38
Cr/(Si+Al)
<=10
5.583
5.583
Ca
 (Claims 4,7-8)
0.0005-0.01
0.003
0.003
Mg
 (Claims 4,7-8)
0.0002-0.01
0.005
0.005
B (Claims 4, 7-8)
0.0002-0.005
0.005
0.005


Regarding instant claimed specific gravity, it is an inherent property due to same compositions and microstructure according MPEP 2112.01. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.  In view of Inventive Steel No 1-F having same compositions especially Cr, Al and Si, microstructure, claimed specific gravity is expected absent evidence of the contrary.
As for claims 2, 3 and 6, they are all interpreted as properties due to same compositions, microstructure as disclosed by instant application.
Since ferritic stainless steel sheet Inventive Steel No 1-F has compositions and microstructure, it is therefore reasonable to believe that the claimed property limitations would have naturally flowed following the suggestion of Hatano.    See MPEP 2112.01 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733